Citation Nr: 1525666	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-06 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1981 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board recharacterized the PTSD claim as a generalized claim of service connection for a psychiatric disorder, to include PTSD, in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claim for PTSD is a claim for any psychiatric disorder.  

The Veteran testified at a RO hearing before a Decision Review Officer (DRO) at the RO in Milwaukee, Wisconsin in November 2012.  A copy of the hearing transcript is of record.

In an April 2014 letter, the Veteran requested to withdraw his request for a Travel Board hearing.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has PTSD that is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  Law and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking 
other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity.  "Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Analysis

The Veteran asserts that he has PTSD as a result of a fear of hostile military activity during his active duty in Beirut, Lebanon.  Specifically, he asserts that he was exposed to rocket-propelled grenades (RPGs) and gunfire for 3 hours on his first night as a guard in Beirut.  He was terrified and believed there was a good chance he would die that night.  He was next assigned to roving patrol and was "often terrified" while serving in that role.  He also feared a paid mercenary who lived in Beirut and was attacking Americans.

Turning to the relevant evidence of record, a July 1981 enlistment examination notes that clinical psychiatric evaluation was normal.  The Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  The remainder of the Veteran's service treatment records disclosed no complaints, treatment, or assessment of any psychiatric disability.  The Veteran's service personnel records indicate that he participated in Contingency Operations in the vicinity of Beirut as a member of the Joint Task Force Lebanon while serving with the 24th Marine Amphibious Unit in April 1984.  Thereafter, the Veteran participated in security operations in support of the American Embassy in Beirut until August 1984. 

Post-service, a January 2006 private treatment record notes that the Veteran felt sad and depressed on a daily basis, and had a decreased appetite, trouble focusing, and difficulty sleeping unless he drank several beers.  He reported several stressful events in his past that "work on him," including nearly being killed in Lebanon.  The Veteran wondered if he had PTSD as a result.  The examiner prescribed Celexa for sleeping trouble and depression, and referred him to counseling.

On July 2011 VA examination for PTSD, the examiner found that at least one of the Veteran's reported stressors was adequate to support a diagnosis of PTSD.  However, the examiner diagnosed polysubstance abuse, alcohol dependence, and mood disorder NOS, most likely secondary to chronic alcoholism and passive aggressive/paranoid personality.  The examiner opined that the Veteran's occupational functioning seems to have been severely impaired due to his irritability and his poorly developed social skills, though these features of his personality seemed to predate his military experiences by many years.  Similarly, the Veteran's social functioning appears to have been severely impaired relative to passive aggressive, hostile, and paranoid characteristics that appear to clearly predate his military experience.

During the November 2012 RO hearing, the Veteran claimed that the July 2011 VA examination was inadequate, and only about 5 percent of the interview included his experience in the Marine Corps.
  
The Veteran was afforded an additional VA PTSD examination in November 2012. The examiner found the Veteran's stressor of being exposed to RPGs and small arms file was adequate to support a diagnosis of PTSD and was related to the Veteran's fear of hostile military activity.  Additionally, the Veteran met the criteria for PTSD under the Minnesota Multiphastic Personality Inventory-2 (MMPI-2) and was a reliable and credible responder.  However, the examiner did not find that the Veteran met the full criteria for PTSD.  The examiner reasoned that the Veteran described 2 events that supported a diagnosis of PTSD, but neither of those events are what he reported re-experiencing through unpleasant dreams.  He noted occasionally experiencing anxiety upon reminders of hostile military activities, however he did not describe re-experiencing in terms of causing significant distress or impairment.  He denied specific avoidance symptoms.  He did endorse loss of interest in activities, irritability and some hypervigilance.  The Veteran reported that he began to experience these symptoms in the mid-1990s, which was well after his Beirut deployment and discharge from the military.  The examiner also found that it is quite plausible that negative events and distressing experiences from his post-service work as a prison guard has contributed more to his mental health symptom picture than military experiences.  The examiner found that the Veteran's clinical presentation is primarily marked by his alcohol dependency.  Without any period of substantial sobriety, making any other clinical diagnosis would be speculative.  In addition, determining specific causation, especially in the context of different symptom onset being noted today compared to his prior VA evaluation, would be purely speculative in nature.

The Veteran underwent a private psychological assessment in April 2014.  The examining psychologist found that the Veteran experienced numerous PTSD symptoms following his departure from Beirut, including recurring nightmares, hyper-vigilance, sense of shortened future, and increasing anxiety.  The Veteran reported drinking helped him sleep, and that he and his fellow soldiers would drink heavily as a means of coping with the highly stressful circumstances of guarding the Embassy in Beirut.  Administration of the MMPI-2 revealed that the Veteran suffered from a notable level of depression.  He also appeared to be somewhat suspicious of the motivations and intentions of other people, perhaps wondering who has his "best interests" in mind as well as tending to prefer to avoid large groups or crowds.  

The examiner rendered Axis I diagnoses of PTSD, major depression, and alcohol abuse - perhaps dependence.  He found that the Veteran experienced a number of life-threatening traumas while in Beirut, and after having left Beirut and no longer feeling as if he was in a survival mode, began to experience his PTSD symptoms in earnest.  Experiencing a delayed psychological/emotional impact of trauma is not uncommon.  Although the Veteran consumed alcohol and other chemicals prior to service, sometimes drinking heavily but primarily on weekends when he got paid, his use escalated substantially after the traumas that he experienced in Beirut.  Thus, it is more likely that the Veteran's PTSD symptoms are related to his service in Beirut and his heightened alcohol consumption was his primary means of attempting to cope with those traumas. 

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's claimed PTSD is related to active service.

As indicated above, the April 2014 psychologist rendered a diagnosis of PTSD in accordance with the DSM-IV.  Accordingly, element (1) of a service connection claim for PTSD has been met.

Next, the claimed in-service stressors are consistent with the places, types, and circumstances of his service in Beirut.  Thus, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors under the recent amendment to the governing regulation, i.e., the new 38 C.F.R. § 3.304(f)(3), supra. Furthermore, the Veteran is credible, as his various accounts of his stressors have been consistent and similar to his account in 2006, years before he submitted a claim for compensation.  Accordingly, element (2) of a service connection claim for PTSD has been met.

Finally, the third criterion, a link, established by medical evidence, between current symptoms and an in-service stressor, is met in this case.  Here, both the July 2011 and November 2012 VA examiners found that at least one of the Veteran's claimed stressors was adequate to support a diagnosis of PTSD.  In addition, the April 2014 examiner found that the Veteran's current symptoms of PTSD are related to the claimed stressors.  

There are conflicting opinions of record.  The July 2011 VA examination report concluded that the evidence did not support a diagnosis of PTSD.  The November 2012 VA examiner found that the Veteran met the criteria for PTSD under the MMPI-2, but could not make a psychiatric diagnosis without resort to speculation due to the Veteran's chronic alcohol dependency.  The April 2014 examiner found that the Veteran's chronic alcohol dependency was a coping mechanism for the diagnosed PTSD.  The evidence establishes stressor activity related to service.  While there is some question whether psychiatric disability is related to active duty and whether symptomatology is due to PTSD, the evidence is in relative equipoise as to these questions and a basis for service connection for PTSD is established when resolving all doubt in the Veteran's favor.

The Board has additionally considered whether service connection is warranted for any other diagnosed psychiatric disorders.  While the Veteran was diagnosed with depression in 2006 and 2014, neither examiner-nor the Veteran-has related his depression to service.  Regarding medical findings of a personality disorder, it is noted that personality disorders are not considered disease or injuries for compensation purposes.  See 38 C.F.R. § 3.303(c) (2014).  

For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .



ORDER

Service connection for PTSD is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


